No. 99-40515
                                 -1-

                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-40515
                         Conference Calendar


CLARENCE BONDS,

                                           Plaintiff-Appellant,

versus

DELTA COUNTY, TEXAS, in Cooper, Texas; SHERIFF OF COOPER,
Benny Fisher; STEVE BAIO, Assistant Deputy Sheriff,
Individually and in his official capacity; BENNY FISHER,
Sheriff of Delta County, Texas,

                                           Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                         USDC No. 3:97-CV-65
                        --------------------
                          February 16, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Clarence Bonds appeals from the grant of summary judgment

for the defendants in his civil rights action.    Bonds moves for

leave to file his reply brief in its current form; his motion is

GRANTED.

     Bonds provides lengthy factual argument against Sheriff

Benny Fisher.   His arguments are not relevant to the legal

grounds for the grant of the summary judgment motions.    He has

failed to brief any issues for appeal regarding the grant of

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-40515
                                  -2-

summary judgment.     Brinkmann v. Dallas County Deputy Sheriff

Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     Bonds offers no legal arguments directed to the denial of

his motion for the district court to recuse itself from his case.

He has failed to brief any issues for appeal regarding the denial

of that motion.     Id.

     APPEAL DISMISSED.    5TH CIR. R. 42.2.